EXHIBIT 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the 5th day of July 2016 by and between Jose Castaneda, an individual (the
“Employee”), and Energy Source Distributors, Inc. , a California S Corporation
(collectively referred to as “ESD, Company, Business or Employer”).

Background

Employee is currently employed as General Manager of Energy Source Distribution.
The Company desires to enter into this Agreement with the Employee, to continue
the employ of the Employee as General Manager, and Employee desires to accept
such employment with the Company, all in accordance with the terms and
conditions hereinafter set forth.

Agreement

NOW, THEREFORE, and in consideration of the above premises, the mutual covenants
and agreements hereinafter set forth and other good and valuable consideration,
the receipt, adequacy and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:

1. Employment and Duties.

(a) Subject to the terms and conditions set forth in this Agreement, the Company
hereby agrees to continue the employ of the Employee, and the Employee hereby
agrees to continue to serve the Company, as General Manager and, thereafter, in
such capacities, functions and positions of an executive officer as reasonably
designated by the Board of Directors of the Company (the “Board of Directors”)
from time to time. In performing his duties hereunder, the Employee shall report
to and be directly responsible to the Board of Directors.

(b) During the Term (as defined below), the Employee shall, for the benefit of
the Company, use his skills, knowledge and specialized training to perform the
duties and exercise the powers, functions and discretions incident to the
position which, from time to time, may be assigned to or vested in him by the
Board of Directors consistent with the terms of the Company’s Bylaws, in an
efficient and competent manner and on such terms and subject to such
restrictions as the Board of Directors may from time to time impose.

 

(c) During the Term, the Employee agrees to devote his full business time,
energy and skill to the business of the Company and to the fulfillment of the
Employee’s obligations under this Agreement. In addition to the foregoing and
not in limitation thereof, during the Term, the Employee shall not carry on,
engage in, or otherwise be interested in, directly or indirectly, any other
business or activity that would compete with or result, directly or indirectly,
in a conflict of interest with the Business or that would materially affect the
Employee’s ability to perform his duties as set forth in this Agreement. Subject
to Section 11 and notwithstanding anything contained in this Section 1(c), the
Employee shall be entitled to invest in other business enterprises, provided
such ownership docs not detract from the Employee’s duty to devote his full
business time, energy and skill to the Business.

2. Effective Date; Term; Post-Termination Restrictions Following Expiration.

The effective date of this Agreement (the “Effective Date”) shall be the
“Closing Date”) under that certain Stock Purchase and Sale Agreement dated as of
March 24, 2016, by and among Hispanica International Delights of America, Inc.,
a Delaware corporation, the Company, Employee, and any other parties thereto
(the “SPA”). Should the closing under the SPA not occur, this Agreement will be
deemed null and void and of no effect whatsoever. The term of Employee’s
employment under this Agreement shall commence on the Effective Date and shall,
unless earlier terminated as set forth herein or extended by mutual agreement,
end on the first twelve month (12) anniversary of the Effective Date (the
“Term”). If Employee’s employment with the Company terminates as a result of the
expiration of the Term, the Employee will be subject to the post-termination
restrictions contained in Sections 9 and the Employer will pay Employee the
benefits that would be available under Clause 6(c) had the Company terminated
the Employee’s employment hereunder Without Cause; provided that the duration of
such restrictions and benefit payments shall be six months rather than twelve
months. Notwithstanding the immediately preceding sentence, the Employer, by
written notice to Employee on or prior to the expiration of the Term, shall be
entitled to extend the duration of such restrictions and benefits payments to
twelve months.

3. Compensation.

(a) Subject to the terms of this Agreement, in consideration of the Employee’s
performance of the responsibilities and the discharge of those duties set forth
in Section l, the Company shall pay the Employee, so long as he shall be
employed under this Agreement, a base salary per annum of at least $58,000 plus
a monthly car allowance expense (the “Initial Base Salary”). The Employee’s
Initial Base Salary shall be reviewed by the Compensation Committee (the
“Compensation Committee”) of the Board of Directors in January of 2016 and in
January of each year thereafter during the Term, and the rate thereof may be
increased as of such review date by such amount, if any (each, a “Base Salary
Increase”), as the Board of Directors acting on the recommendation of the
Compensation Committee deems appropriate in its sole discretion (the Initial
Base Salary together with any Base Salary Increase shall collectively be
referred to as the “Base Salary”). Notwithstanding the foregoing, if the Term of
this Agreement is extended by mutual agreement, the Base Salary shall be at
least $60,000 commencing as of the end on the first twelve month (12)
anniversary of the Effective Date. The Employee’s Base Salary shall be payable
to the Employee on the regularly reoccurring pay period for other salaried
employees at the Employee’s work location, but in no event less frequently than
monthly installments. The Employee’s Base Salary and any other compensation
payable hereunder shall be subject to all withholdings pursuant to applicable
law or regulation.

(b) In addition to the foregoing Base Salary, the Employee shall be eligible, at
the sole discretion of the Board of Directors acting on the recommendation of
the Compensation Committee, to receive an annual incentive bonus.

(c) The Employee hereby acknowledges that the Employee may be required to work
beyond standard working hours in order to perform his duties hereunder and may
be required to travel from time to time in connection with the performance of
such duties. The Employee shall not be entitled to compensation for overtime or
extra hours worked in performance of his duties hereunder unless otherwise
required by law. Notwithstanding anything contained herein to the contrary, in
the event that the Company relocates its principal place of Employee’s
employment to a location located outside twenty five miles from its current
location, Employee shall have the right to elect to not relocate and such
election shall constitute his termination for Good Reason pursuant to the terms
herein.

(d) In addition to the compensation described in this Agreement, the Employee
shall be entitled to reimbursement by the Company for all actual, reasonable and
direct expenses incurred by him in the performance of his duties hereunder
consistent with past practices, provided such expenses were incurred and
documented in accordance with the expense reimbursement policies and procedures
established by the Company from time to time.

4. Employment Benefits; Law and Regulations.

(a) The Employee shall have the right to participate in any and all employee
benefit programs established or maintained by the Company for its executive
officers at the Employee’s work location from time to time, in accordance with
the terms and conditions of such employee benefit programs which including, at a
minimum, medical and dental plans and cell phone, as may be established from
time to time by the Company. The Company reserves the right, in its sole
discretion, to alter, amend or discontinue any of such employee benefit programs
at any time; provided, however, that they are replaced and Employee continues to
receive substantially the same benefits.

 

(b) In addition to public holidays as are observed by the Company, the Employee
shall be entitled to two weeks of vacation each year during the Term.

(c) The Employee acknowledges that the Company may promulgate employee
handbooks, policies and procedures from time to time, and the Employee shall
adhere to the terms of any handbook, policy or procedures that the Company may
promulgate from time to time. The Company reserves the right, in its sole
discretion, to alter, amend or terminate any handbook, policy or procedure. In
the event the terms and conditions of this Agreement conflict with the terms and
conditions of any employee handbook, policy or procedure adopted by the Company,
the terms and conditions of this Agreement shall control to the extent of such
conflict.

(d) The Employee shall carry out his duties in full compliance with applicable
law, and the laws of any other jurisdiction applicable to the Company’s Business
or the Employee’s duties.

5. Illness, Incapacity or Death during Employment.

(a) If by reason of illness, injury or incapacity, the Employee is unable,
despite reasonable accommodation, to perform his duties hereunder on a full-time
basis for 120 or more consecutive days or 180 days in the aggregate during any
12-month period (or any such longer periods as may be required by law)
(“Disabled”), then upon ten days prior written notice by the Company to the
Employee (or his representative, if applicable), the Company may terminate the
employment of the Employee, and, thereupon, the Employee will be entitled to
receive an amount equal to one half of the Employee’s then current monthly Base
Salary, paid in equal monthly installments, for a period of twelve months
following the date of such termination (collectively, the “Disability Payment”).
Notwithstanding the foregoing, if the Company maintains a long term disability
insurance policy for the benefit of the Employee and the Employee qualifies for
the payments under such policy, the Company shall be obligated to pay to the
Employee only the difference, if any, between the Disability Payment and the
aggregate amount of all payments under such policy.

(b) In the event of the Employee’s death, all obligations of the Company under
this Agreement shall terminate, other than the Employee’s rights with respect to
the payment of that portion of the Base Salary earned by the Employee to the
date of death, plus an amount equal to the Employee’s then current Monthly
Payment, paid monthly, for a period of three months following the date of such
termination, plus a pro rata share (through the date of death) of any annual
incentive bonus due Employee (based on the year ending immediately subsequent to
the date of death), plus reimbursement of all expenses that were properly
incurred in accordance with subsection (d) of Section 3 by the Employee in
performing his responsibilities and duties for the Company prior to and
including such date.

 

6. Termination of Employment.

(a) At any time during the Term, (i) the Company may terminate the Employee’s
employment With Cause (as hereinafter defined) by written notice to the
Employee; (ii) the Company may terminate the Employee’s employment Without Cause
(as hereinafter defined) by written notice to the Employee; (iii) the Employee
may terminate his employment for Good Reason (as hereinafter defined) upon 30
days’ prior written notice to the Company, which notice shall set forth in
detail the matters involved, but only if the Company subsequently fails to cure
the basis upon which such termination for Good Reason is based during such
30-day period; and (iv) the Employee may terminate his employment for any reason
or for no reason (other than for Good Reason) upon 60 days’ prior written notice
to the Company.

(b) Subject to Section 5, if, during the Term, the Employee terminates his
employment hereunder for any reason other than for Good Reason, or the Company
terminates Employee’s employment hereunder With Cause, all obligations of the
Company to provide compensation and benefits under this Agreement shall cease
upon the last day of the Employee’s employment (except for the payment of those
benefits accrued or those reimbursable expenses properly incurred in accordance
with subsection (d) of Section 3 by the Employee prior to the date of such
termination), and the Employee shall have no claim against the Company for
damages or otherwise by reason of such termination. The Company’s election to
terminate the Employee’s employment With Cause shall be without prejudice to any
remedy the Company may have against the Employee for the breach or
nonperformance of any of the provisions of this Agreement.

(c) If, during the Term, the Company terminates the Employee’s employment
hereunder Without Cause or the Employee terminates his employment for Good
Reason, then the Employee will be entitled to receive an amount equal to one
year’s Base Salary, paid in equal monthly installments for 12 months following
the effective date of the termination of the Employee’s employment hereunder.
Notwithstanding the foregoing, all post-employment compensation shall cease to
accrue, and the Employee shall have no further entitlement to the same from and
after the date the Employee breaches any of the post-employment covenants set
forth in Sections 8 through 12 of this Agreement (if applicable).

(d) “With Cause” means the Company’s termination of the Employee’s employment
with the Company upon the occurrence of any of the following (which occurrence
in each case results in a material detriment to the Company): (i) a material
breach by the Employee of this Employment Agreement, after written notification
from the Company of such breach, setting forth in detail the matters involved,
and Employee’s failure to cure the problem resulting in such breach (if curable)
within 30 days thereafter; or (ii) the conviction of the Employee of a felony or
any crime involving moral turpitude, fraud or dishonesty.

(e) “Without Cause” means the termination of employment for any reason other
than those enumerated in subsection (d) above or Section 5 of this Agreement, or
for no reason.

(f) “Good Reason” means (i) a material breach by the Company of this Employment
Agreement; (ii) a material limitation or diminution of the Employee’s place of
Employee’s employment outside current location. responsibilities, authorities or
duties; or (iii) the Company’s relocation of the principal place of Employee’s
employment outside a twenty five (25) mile radius from its current location.

7. Effect of Termination.

The provisions of subsections (b) and (c) of Sections 6, and Sections 8 through
14 and 22 of this Agreement shall survive the termination of this Agreement and
the termination of Employee’s employment with the Company to the extent required
to give full effect to the covenants and agreements contained therein.

8. Confidentiality; Intellectual Property; Communications.

(a) Both during the Employee’s employment hereunder and after termination of his
employment for any reason or for no reason, the Employee shall not use or
disclose, except as set forth in subsection (d) below, as authorized by the
Company, or as otherwise necessary in connection with the performance of the
Employee’s duties hereunder (during the Term), any Confidential Information (as
hereinafter defined) that the Employee may have or acquire (whether or not
developed or compiled by the Employee and whether or not the Employee has been
authorized to have access to such Confidential Information) during the Term.

(b) The term “Confidential Information” as used in this Agreement shall mean and
include any information, data and know-how relating to the Group Companies or
their Business that is disclosed to the Employee by the Group Companies or known
by the Employee as a result of the Employee’s relationship with the Group
Companies and not generally within the public domain (whether constituting a
trade secret or not), including the following information:

(i) technical information, such as computer program source and object codes,
user interfaces, inventions, processes, specifications, research, methods,
techniques, software, or engineering or technical specifications, and any
know-how relating to any of the foregoing, and methods of delivery, whether
owned by the Group Companies or licensed by the Group Companies from a third
party, in each case to the extent that such information is not generally known
to the public;  

 

(ii) financial information, such as the Group Companies’ revenues, earnings,
assets, debts, gross margins, fee structures, volumes of purchases or sales, or
other financial data or information of competitive value, whether relating to
the Group Companies generally or their Business, or to particular product or
service lines, geographic areas, or time periods;

(iii) marketing information, such as details about ongoing or proposed marketing
programs or agreements by or on behalf of the Group Companies, marketing
forecasts or results of marketing efforts or information about impending
transactions;

(iv) personnel information, such as employees’ personal or medical histories,
compensation or other terms of employment, actual or proposed promotions,
hirings, resignations, disciplinary actions, terminations or reasons therefor,
training methods, performance, or other employee information; and

(v) customer information, such as any compilation of past, existing or
prospective customers, customer proposals or agreements between customers and
the Group Companies, status of customer accounts or credit, or related
information about actual or prospective customers.

(c) “Confidential Information” does not include information that has become a
part of the public domain by the act of one who has the right to disclose such
information without violating any right of the Company or the customer to which
such information pertains. Confidential Information that is specific as to
techniques, methods or the like shall not be deemed to be in the public domain
merely because such information is embraced by more general disclosures in the
public domain, and any combination of features shall not be deemed within the
foregoing exception merely because individual features are in the public domain
if the combination itself and its principles of operation are not in the public
domain.

(d) In the event that the Employee becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to disclose any of the Confidential Information, the Employee
shall provide the Company with prompt written notice of such requirement prior
to complying therewith so that the Company may seek a protective order or other
appropriate remedy and/or waive compliance with the terms of this Agreement. In
the event that such protective order or other remedy is not obtained or the
Company waives compliance with the provisions hereof, the Employee shall furnish
only that portion of the Confidential Information that is legally required and
to exercise reasonable efforts to obtain an assurance that confidential
treatment will be accorded such Confidential Information.

(e) All writings, tapes, recordings and other works in any tangible medium of
expression, regardless of the medium, that have been or are prepared by the
Employee, or to the preparation of which the Employee contributes in any way, in
connection with the Employee’s employment by the Company (collectively, the
“Works”), and all copyrights and other rights, titles and interests whatsoever
in and to the Works, belong solely and exclusively to the Company as works made
for hire; moreover, if and to the extent any court or agency should conclude
that the Works (or any of them) do not constitute or qualify as a “work made for
hire,” the Employee hereby assigns, grants and delivers, solely and exclusively
unto the Company, all copyrights and other rights, titles and interests
whatsoever in and to the Works.

(f) The Employee shall disclose promptly to the Company (which shall receive it
in confidence), and only to the Company or its affiliates, any invention or idea
in any way connected with the Employee’s employment or related to the Company’
Business, research or development (developed alone or with others) conceived or
made during the Employee’s employment by the Company. The Employee agrees to
assign, grant and deliver to the Company any such invention or idea in any way
connected with the Employee’s employment or related to the Company’ Business,
research or development, and will cooperate with the Company and sign all
documents deemed necessary by the Company to enable it to obtain, maintain,
protect and defend patents covering such inventions and ideas and to confirm the
Company’s exclusive ownership of all rights in such inventions, ideas and
patents, and irrevocably appoints the Company as its agent to execute and
deliver any assignments or documents the Employee fails or refuses to execute
and deliver promptly, this power and agency being coupled with an interest and
being irrevocable. This constitutes the Company’s written notification that the
provisions of this subsection (f) do not apply to an idea or invention for which
no equipment, supplies, facility or trade secret information of the Group
Companies’ was used and which was developed entirely on the Employee’s own time,
unless (i) the invention relates (A) directly to the Business, or (B) to the
Company’ actual or demonstrably anticipated research or development, or (ii) the
idea or invention results from any work performed by the Employee for the
Company.

(g) Except as otherwise required by applicable law, both during the Employee’s
employment hereunder and after termination of his employment for any reason or
for no reason, with respect to any pending or potential litigation or regulatory
or administrative proceeding involving the Company or any of its affiliates,
other than any litigation or other proceeding in which the Employee is a
party-in-opposition (a “Proceeding”): (i) the Employee shall not communicate
with anyone (other than the Employee’s own attorneys and tax advisors), except
to the extent necessary in the performance of the Employee’s duties hereunder
with respect to the facts or subject matter of the Proceeding, without giving
prior notice to the Company, and (ii) in the event that any other party attempts
to obtain information or documents from the Employee with respect to matters
possibly related to a Proceeding, the Employee shall promptly so notify the
Company.

(h) Both during the Employee’s employment hereunder and for one year after
termination of his employment for any reason or for no reason, the Company on
its own behalf and on behalf of the Company and the Employee each agrees that he
or it shall not, in any communications with the press or other media or any
customer or client of the Company or its affiliates, criticize, ridicule or make
any statement which disparages or is derogatory of the other, or of the Company’
officers, directors, agents or employees.

(i) At the termination or expiration of this Agreement, or at any time upon the
Company’s request, the Employee shall deliver to the Company all files, customer
lists, price lists, bids, specifications, forms, software, financial data,
papers, and other documents, including all copies of the foregoing (including
those contained in magnetic or optical media or other forms of computer
storage); all computers, modems, diskettes, samples, credit cards, keys,
security passes, tools, vehicles, and equipment; and all other materials,
Confidential Information, and other property in his possession or control that
is property of the Company, unless otherwise agreed by the Company in writing.
Notwithstanding anything herein to the contrary, the Employee may retain a copy
of his personnel files and records that relate directly to him.

9. Nonsolicitation of Employees.

Subject to the terms contained in Section 2, both during the Employee’s
employment hereunder and for one year after termination of his employment for
any reason or for no reason, the Employee shall not, directly or indirectly,
engage, employ, or solicit the employment of any person who is then or has been
within six (6) months prior thereto, an employee of the Company. Notwithstanding
the immediately preceding sentence other than the reference to Section 2, if the
Employee terminates his employment hereunder for any reason other than for Good
Reason or the Company terminates Employee’s employment hereunder With Cause, the
nonsolicitation provisions contained in this Section 9 shall continue for two
years rather than one year.

 

10. Nonsolicitation of Customers.

(a) Subject to the terms contained in Section 2, both during the Employee’s
employment hereunder and for one year after termination of his employment for
any reason or for no reason, the Employee shall refrain from soliciting,
encouraging or inducing or attempting to solicit, encourage or induce (directly
or by assisting others) (x) any business from any Customers (as defined below),
including actively sought prospective Customers, for purposes of providing
products or services that are directly competitive with the products and
services provided by the Company or (y) Customers to terminate or reduce any of
their business relationships with the Company. Notwithstanding the immediately
preceding sentence other than the reference to Section 2, if the Employee
terminates his employment hereunder for any reason other than for Good Reason or
the Company terminates Employee’s employment hereunder With Cause, the
nonsolicilation provisions contained in this Section 10 shall continue for two
years rather than one year.

(b) For the purposes of this Section 10, “Customer” means any and all persons,
partnerships, associations, firms, corporations or other entities that (i) have
purchased any of the Company’ products or services within one year prior to the
date of termination of the Employee’s employment with the Company, and
(ii) (A) with whom the Employee dealt directly; (B) whose dealings with the
Company were coordinated or supervised by the Employee; or (C) about whom the
Employee obtained Confidential Information in the ordinary course of business as
a result of the Employee’s association with the Company.

11. Restriction on Investments in Competitors.

Subject to the terms contained in Section 2, both during the Employee’s
employment hereunder and for one year after termination of his employment for
any reason or for no reason, the Employee shall not directly or indirectly
invest in (other than to hold 2% or less of any class of securities of a public
company) or otherwise provide financial assistance to any person or entity in
the Food and Beverage Industry (a “Competitor”) within 150 miles radius of
Company, and it’s subsidiaries, without a written waiver from the Company.

 

12. Noncompetition. [intentionally deleted; see SPA]

13. Severability and Reformation.

(a) Except to the extent a provision of this Agreement is subject to reformation
as provided below, should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

(b) If any of the covenants or promises of this Agreement are determined by any
court of law or equity, with jurisdiction over this matter, to be unreasonable
or unenforceable, in whole or in part, as written, the Employee hereby consents
to and affirmatively requests that said court, to the extent legally
permissible, reform the covenant or promise so as to be reasonable and
enforceable and so as to reasonably achieve the protections sought in
Section 14. The Employee hereby requests that said court enforce all covenants
or promises as so reformed.

14. Injunctive Relief.

The Employee understands and hereby acknowledges that in the event of a breach
or threatened breach of any of the covenants and promises contained in Sections
8 through 12, the Company will suffer irreparable injury for which there is no
adequate remedy at law and the Company will therefore be entitled to obtain,
without bond, injunctive relief enjoining said breach or threatened breach. The
Employee hereby further acknowledges, however, that the Company shall have the
right to seek a remedy at law as well as or in lieu of equitable relief in the
event of any such breach.

 

15. Key Man Life Insurance.

During the term of the Employee’s employment with the Company, the Company may
procure and maintain key man life insurance with respect to the Employee in such
amounts and with such terms as may be determined by the Board of Directors in
its sole discretion, and the Employee shall assist and cooperate with the
Company in procuring, maintaining and renewing such key man life insurance. All
of the premiums for any such key man life insurance policy shall be paid by the
Company. The Company shall be the sole beneficiary of any such key man life
insurance policy, and neither the Employee nor the heirs or personal
representatives of the Employee shall have any interest in or to any proceeds,
cash surrender value or other payments associated with any such key man life
insurance policy.

16. Assignment.

Neither this Agreement nor any rights granted hereunder may be assigned,
transferred, conveyed or encumbered by a party to this Agreement without the
prior written consent of the other party; provided, however, that the Company
may assign or transfer its rights under this Agreement to any division,
subsidiary or affiliate of the Company or to any entity acquiring all or
substantially all of the assets of the Company. The terms and provisions of this
Agreement shall inure to the benefit of and be binding upon the Company, and
upon the Employee and his heirs and personal representatives. The term “Company”
as used in this Section 16 shall be deemed to include the successors and
permitted assigns of the Company as well as any and all divisions, subsidiaries,
or affiliates thereof.

17. Waiver.

The waiver by any party to this Agreement of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent or simultaneous breach.

18. Governing Law.

This Agreement shall be construed and interpreted in accordance with the laws of
the State of California without regard to its provisions concerning choice of
laws or choice of forum.

19. Headings and Captions.

The headings and captions used in this Agreement are for convenience of
reference only, and shall in no way define, limit, expand or otherwise affect
the meaning or construction of any provision of this Agreement.

 

20. Notices.

All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered or sent by facsimile, registered or
certified mail or Federal Express or other nationally recognized overnight
delivery service (a “Delivery Service”). Any notices shall be deemed given upon
the earlier of the date when received at, the day when delivered via facsimile
or the third day after the date when sent by registered or certified mail or the
day after the date when sent by a Delivery Service to, the address set forth on
Exhibit A hereof, unless such address is changed by notice to the other party
hereto.

21. Gender.

All pronouns or any variations thereof contained in this Agreement refer to the
masculine, feminine or neuter, singular or plural, as the identity of the person
or persons may require.

22. Arbitration.

The parties hereto hereby agree to submit any controversy or claim arising out
of or relating to the Employee’s employment by the Company, or the termination
thereof, or this Agreement, or the breach thereof (including any claim that any
provision of this Agreement or any obligation of the Employee is illegal or
otherwise unenforceable or avoidable under law, ordinance or ruling or that the
Employee’s employment by the Company was illegally terminated) for arbitration
at the office of the American Arbitration Association in San Jose, California,
in accordance with the United States Arbitration Act (9 U.S.C. § 1 et seq.) and
the rules of the American Arbitration Association. The Company shall pay the
costs of arbitration. Each party consents and submits to the personal
jurisdiction and venue of the trial courts of the State of California and also
to the personal jurisdiction and venue of the United States Santa Clara County
District Court for purposes of enforcing this provision. All awards of the
arbitration shall be binding and nonappealable except as otherwise provided in
the United States Arbitration Act. Judgment upon the award of the arbitrator may
be entered in any court having jurisdiction thereof. The arbitration shall take
place at a time noticed by the American Arbitration Association regardless of
whether one of the parties fails or refuses to participate. The arbitrator shall
have no authority to award punitive damages, but will otherwise have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including specific performance of any obligation created
under this Agreement, the issuance of an injunction or other provisional relief,
or the imposition of sanctions for abuse or frustration of the arbitration
process. The parties shall be entitled to engage in reasonable discovery,
including a request for the production of relevant documents. Depositions may be
ordered by the arbitrator upon a showing of need. The foregoing provisions shall
not preclude any party from bringing an action in any court of competent
jurisdiction for injunctive or other provisional relief as a party may determine
is necessary or appropriate. In any action or proceeding arising under this
Agreement, the prevailing party shall be entitled to recover their attorney’s
fees.

 

23. Entire Agreement.

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter of this agreement and supersedes any prior agreements or
understandings among the parties with respect to such subject matter. No
amendment or waiver of this agreement or any provision hereof shall be effective
unless in writing signed by both of the parties. The parties specifically agree
that the terms of all prior employment or consulting relationships (including
relationships with Affiliates) are superseded by this Agreement on the Effective
Date.

24. Interpretation.

Unless the context of this Agreement clearly requires otherwise, (a) references
to the plural include the singular, the singular the plural, the part the whole,
(b) references to any gender include all genders, (c) “including” has the
inclusive meaning frequently identified with the phrase “but not limited to,”
and (d) references to “hereunder” or “herein” relate to this Agreement. The
section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation thereof in any respect. Section, subsection, Schedule and
Exhibit references are to this Agreement unless otherwise specified. Each
accounting term used herein that is not specifically defined herein shall have
the meaning given to it under Generally Accepted Accounting Principles. Any
reference to a party’s being satisfied with any particular item or to a party’s
determination of a particular item presumes that such standard will not be
achieved unless such party shall be satisfied or shall have made such
determination in its sole or complete discretion.

 

 

[Signature page to follow]

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have signed this Agreement as of the date
first noted above.

 

          COMPANY:   ENERGY SOURCE DISTRIBUTORS,INC.     By:   /s/ Fernando
Oswaldo Leonzo         EMPLOYEE:   JOSE CASTANEDA         /s/ Jose Castaneda    
     

 

 

 

15

 

